Per Curiam:

This appeal is from an order granting judgment in favor of respondent, Johnson, Lane, Space, Smith & Company, Inc. We affirm the order as amended.
Respondent, a stock brokerage concern, brought this action against appellant, Richard Howard, a former employee. *508Respondent contends it authorized Howard, a stockbroker, to make a market in the stock of HERMIES, INC., a small South Carolina fast food company, using Johnson-Lane’s funds, but with the clear understanding that the purchase would be at appellant’s own risk. Appellant admits he was authorized to purchase the HERMIES stock, but asserts respondent requested him to do so in order to sell the stock to customers for respondent’s benefit. The trial court concluded respondent should be reimbursed for the 1,044 shares of HERMIES stock remaining in its inventory.
In an action at law, tried without a jury, this Court’s scope of review on appeal is limited to determining whether there is evidence which reasonably supports the challenged findings. Townes Associates, Ltd. v. City of Greenville, 266 S. C. 81, 221 S. E. (2d) 773 (1976). As competent evidence exists to support the trial court’s conclusion, a full written opinion would be without precedential value. Except for the following amendments to the order, we . affirm and dismiss this appeal pursuant to Rule 23 of the Rules of Practice of this Court.
Appellant asserts the evidence does not support a judgment against him in the amount granted, $8,176.50 plus interest. Respondent concedes that the judgment should be reduced to $7,861.32. The order is hereby amended to reflect the correct amount. We also delete from the order any reference to interest, as respondent failed to demand interest in its complaint.
Affirmed.